DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mixer unit”, “optical measurement unit”, “cuvette washing unit”, “needle washing unit”,  and “temperature control unit” in claim 1, 16, “magnet assembly” in claim 23, and “optical measurement unit”, and “cuvette washing unit” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “along a line of movement defined by the linear cuvette array”. However, it is unclear from the claims that the linear cuvette array moves along a x-axis.  This is confusing and indefinite.
Claim 1 recites “sample store” and “reagent store” of the analyzer in the preamble.  It is unclear whether applicant intends these recitations to be given patentable weight.  These limitations will be given patentable weight since the body of the claim references these limitations. However clarification is requested.
Claims 18 and 30 recite “the stationary devices” and “the stationary”, respectively.  There is no antecedent basis for these limitations.  
Furthermore, it is not what applicant means by “stationary devices” or merely “stationary” since claim 1 recites “stationary temperature control unit” and also recites “the stationary temperature control unit is configured and arranged to be movable in the x-direction”.  How can a unit be both stationary and moveable?  This is confusing and indefinite. 
Claim 23 recites at least one optical detection device.  It is not clear whether is referencing the optical measurement unit or if it is a different optical device. 
Claim 31 recites the “inlet windows”. This lacks antecedent basis. 
Claims 1-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 1 and 30 recite “mixer unit”, “optical measurement unit”, “cuvette washing unit”, “needle washing unit”  and “temperature control unit”.  Claims 5-13 attempt to further limit the “optical unit”.  Claims 14, 15 and 19 attempt to further limit the “temperature control unit”. Claim 17, 18, and 21 attempt to further limit the “washing unit”.  However, as discussed above, these limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Thus, the limitations in claims 14, 15, 17, 18, 19 and 21 are already inherently recited in claims 1 and 30.  Thus, claims 14, 15, 17, 18, 19 and 21 fail to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 14-22, and 29-34 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hogen Esch (US 4,299,796) in view of Mototsu et al., (US 2010/0047128; hereinafter “Mototsu”).
As to claims 1 and 30, Hogen Esch teaches an automatic analyzer and method for carrying out chemical, biochemical and/or immunochemical analyses of liquid samples, which are present in a sample store of the analyzer, with the aid of liquid reagents, which are present in at least one reagent store of the analyzer, the automatic analyzer comprising:
cuvettes 5 for receiving the liquid samples and reagents, wherein a plurality of cuvettes is arranged as at least one stationary, linear cuvette array in the analyzer; 
a first pipettor (10 or 11) configured and arranged to be movable in an x-direction along a line of movement defined by the linear cuvette array, said first pipettor being equipped with at least one pipetting needle which is designed to be lowerable in a z-direction into the cuvettes and which is designed to be movable in a y-direction; substantially normal to the x-direction, between the cuvettes and the sample store 1 and/or the reagent store 2 and/or 3;
a mixer unit configured and arranged for mixing the samples and reagents in the cuvettes (reads on the needle 9 which performs a stirring movement by virtue of the injection and removal from the liquid, so the needles may be self-stirring);
an optical measurement unit which, in order to obtain a measurement signal, is configured and arranged to receive measurement radiation that exits through a measurement window arranged on a side of the cuvette (reads on photometer which typically receive measurement radiation through the cuvette side; see col. 5, line 50 et seq.), 
a needle washing unit 12, 13 configured and arranged to clean the at least one pipetting needle, and 
a stationary temperature control unit 26, 27 and 28 configured and arranged set a pre-definable measurement temperature in the cuvettes (see Fig. 5), 
wherein at least the first pipettor 10 or 11 and mixer unit 9 are configured and arranged to be movable in the x-direction independently of one another along or parallel to the line of movement defined by the linear cuvette array and each have access to different cuvettes or groups of cuvettes in a freely selectable order.
Hogen Esch does not explicitly teach a cuvette washing unit configured and arranged to be movable in the x- direction, for cleaning the cuvettes. 
In the related art of analyzers, Mototsu teaches a cuvette washing unit that is configured and arranged to move in the x-direction for cleaning cuvettes 7 (see para [0074] et seq. and Fig. 10).  It would have been obvious to one of ordinary skill in the art at time of filing the claimed invention to have included in Hogen Esch, the movable cuvette washing unit of Mototsu since it is expected that the use of freely movable cuvette washing unit can allow for the random selection of any cuvette for cleaning, and thus, enhanced operability of the analyzer system.
As to claim 2, Hogen Esch teaches a second pipettor, and the first and second pipettors are configured and arranged to be movable in the x-direction independently of one another (see col. 2, line 61 et seq.)  
As to claim 3, Hogen and Esch and Mototsu do not explicitly at least one of the first and second pipettors comprises two pipetting needles which are movable in the y-direction independently of one another and parallel to one another. However, the mere duplication of the essential working parts of a device involves only routine skill in the art, since more needles would obviously increase analyzer throughput, see MPEP 2144.04(VI)(B).
As to claim 4, Mototsu teaches a needle washing unit (also a cuvette washing unit) arranged on a pipettor and is configured and arranged to be movable therewith (the aspirating nozzle is immersed in the washing solution within the washing tank to wash the exterior surface of the aspirating nozzle 103j).  
As to claims 14-22, 29, and 31-34, it would have been obvious to one of ordinary skill in the art to have determined the particular configuration of the mixer unit, temperature control device and type of cuvette without undue experimentation.
Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hogen Esch and Mototsu, in further view of Tajima (US 2014/0134620).
As to claim 5, Hogen Esch and Mototsu do not explicitly teach the optical measurement unit includes a unit which is movable along the linear, stationary cuvette array, the unit having a light-supplying unit and a spectrometer.  In the related art of automatic analyzers, Tajima teaches unit which is movable along the linear, stationary cuvette array, the unit having a light-supplying unit and a spectrometer (see para [0182] et seq. and Figs. 9-18.) Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have included in the combined system of Hogen Esch and Mototsu, the movable optical measurement unit as taught by Tajima, since Tajima recognizes that moving the detection module itself provides the miniaturization of the device, and provides an inexpensive, high-accuracy device (Tajimi- see para [0002] et seq.)
With respect to claim 6-13, it would have been obvious to one of ordinary skill in the art to have determined the particular configuration of the optical measurement without undue experimentation.
Allowable Subject Matter
Claims 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner considers Hogen Esch, Mototsu and Tajima to be the closest prior art to the invention however none of these references teaches or fairly suggests at least one support arm configured and arranged to be movable along the cuvette array and lowerable toward the filling opening of a selected cuvette, said support arm having at least one aspirating needle configured and arranged to lowerable toward the bottom of the cuvette, and also having at least one dispenser configured and arranged be positioned above or in .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 16/996,703 and claims 1-18 of co-pending application no. 17/260,199. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a first pipettor, optical measurement device cuvette washing unit, needle washing unit and temperature control unit. The claims are not patentably distinct from each other because the claims of the co-pending applications disclose the same elements or structural equivalents of the elements of the instant claims such that the scope of the claims are encompassed by those of the co-pending applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Nagai (US 5,592,959), which teaches a pipette outer wall washing member and Iwata et al., (US 4,495,149), which teach an optical detection mechanism which is moved relative to the cuvettes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798